Citation Nr: 1000221	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a right hip disability, 
including as secondary to the service-connected disability of 
post operative residuals, right ilioinguinal neurectomy.

2.  Entitlement to service connection for a back disability, 
including as secondary to the service-connected disability of 
post operative residuals, right ilioinguinal neurectomy.

3.  Entitlement to service connection for a right leg 
disability, to include right leg pain and right leg 
shortening, including as secondary to the service-connected 
disability of post operative residuals, right ilioinguinal 
neurectomy.

4.  Entitlement to service connection for a right foot 
condition, including as secondary to the service-connected 
disability of post operative residuals, right ilioinguinal 
neurectomy.

5.  Entitlement to service connection for an acquired 
psychiatric condition, including as secondary to the service-
connected disability of post operative residuals, right 
ilioinguinal neurectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1993 to August 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in September 2009.  A 
transcript of the hearing has been associated with the claims 
file.

The Veteran submitted additional evidence subsequent to her 
Board hearing; however, the evidence submitted consisted of 
copies of prior VA examinations and RO documents already in 
the claims file.  Therefore, a waiver and/or remand to the RO 
for consideration is not necessary.

The issues on service connection for a right hip, right leg, 
right foot, and lumbar spine disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to 
service connection for a right hip disability in a May 2001 
rating decision; the Veteran did not appeal.

2.  Evidence received since the May 2001 rating decision is 
not cumulative or redundant of other evidence of record and 
raises a reasonable possibility of substantiating the claim.

3.  An acquired psychiatric disability was not shown in 
service or within a year of discharge from service, and the 
objective medical evidence fails to establish a nexus or link 
between a psychiatric disability and the Veteran's active 
service or the service connected disability of post operative 
residuals, right ilioinguinal neurectomy.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied a claim of 
entitlement to service connection for a right hip disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  New and material evidence has been received since the May 
2001 rating decision that denied entitlement to service 
connection for a right hip disability and that claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Service connection for an acquired psychiatric 
disability, including as secondary to residuals of a right 
ilioinguinal neurectomy, is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The RO denied service connection for a right hip disability 
in a May 2001 rating decision.  The Veteran was advised of 
her right to appeal.  The next communication regarding her 
right hip disability was received in October 2006, more than 
one year after the May 2001 rating decision.  Therefore, the 
May 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Veteran's service connection claim for a right hip 
disability was originally denied in October 1999 because the 
STRs failed to show that the Veteran was treated for or 
diagnosed with a right hip disability in service.  The RO 
stated that VA outpatient treatment records subsequent to 
service failed to indicate a chronic right hip disability 
related to service.  In May 2001, the Veteran's request for 
service connection for a right hip disability was again 
denied because the Veteran failed to submit evidence linking 
her current hip pain to her active service.  Therefore, to be 
considered new and material, thus reopening her claim, the 
Veteran must submit evidence showing that a current right hip 
disability is related to her active service or a service 
connected disability.

At the time of the May 2001 rating decision, the Veteran had 
submitted service treatment records (STRs) and VA outpatient 
treatment records.  Since the May 2001 rating decision, the 
Veteran has submitted updated VA outpatient treatment 
records, buddy statements, private treatment records from her 
chiropractor, and private treatment records from the R.O. 
Clinic.

Included with the newly submitted records is a VA examination 
dated November 2004 which diagnoses the Veteran with 
neuralgia paresthesic of the right hip, secondary to the 
hernia repair.  

Since the examination indicates a right hip disability and 
relates the right hip disability to a service connected 
disability, the Board finds that new and material evidence 
has been received.  Therefore, the claim for service 
connection for a right hip disability is reopened.

As explained in the Remand portion of this document, 
additional development is necessary before the Board can 
address the merits of the Veteran's reopened claim.  See 38 
C.F.R. § 3.159(c).

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2009).  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service-connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the non-service-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.    § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for an acquired 
psychiatric disability, including as secondary to her 
service-connected disability of post operative residuals, 
right ilioinguinal neurectomy.

STRs fail to indicate any treatment or diagnosis of a 
psychiatric disorder in service.

Medical records dated February 2003 show that the Veteran 
reported feeling depressed due to marital problems and 
difficulty dealing with a past history of infidelity.  The 
record also notes that the Veteran was molested as a child.  
All of these statements provide evidence against the claim, 
clearly indicating a basis for the problem other than service 
or a service connected disability. 

A VA outpatient treatment record dated March 2005 indicates 
that the Veteran reported having some trouble with her 
teenage son who had gotten into some trouble with the law.  
She was diagnosed with mild adjustment disorder.  Another 
record, dated May 2006, indicates that the Veteran was 
suffering anxiety and depression due to her recent divorce.  
The diagnosis was adjustment disorder with depressed mood.  
In October 2006, the Veteran reported anxiety attacks, 
worrying and pain.  Another October 2006 record shows that 
the Veteran reported being anxious and suffering sleep 
problems since her divorce and that her condition worsened 
upon learning that her son was expecting a child.

The Board has also considered the Veteran's testimony and lay 
statements submitted on her behalf.  Unfortunately the Board 
finds that the medical evidence is more probative of the 
Veteran's condition.  Based upon the evidence, the Veteran 
suffers adjustment disorder as a result of personal issues 
not related to service.  There is no evidence that the 
Veteran's acquired psychiatric disorder is related to the 
Veteran's active service or her service connected disability 
that outweighs the treatment records cited above, which 
clearly provide highly probative evidence against this claim, 
outweighing the statements in support of this case. 

For the reasons stated above, the Veteran's claim for service 
connection for an acquired psychiatric disorder must be 
denied.  The evidence is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2007 that fully 
addressed all three notice elements, the Dingess criteria, 
and the Kent criteria for the petition to reopen the service 
connection claim for a hip disability, and it was sent prior 
to the initial RO decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination for the Veteran's claim for an 
acquired psychiatric disorder was not required as the STRs 
are silent for complaint or treatment of a psychiatric 
disorder and all medical records subsequent to service relate 
the Veteran's acquired psychiatric disorders to personal or 
family matters not related to service or her service 
connected disability.  Therefore, as there is no indication 
that the Veteran's psychiatric disability is related to 
service or a service connected disability, and highly 
significant indications that it is related to event(s) that 
have no connection with service, a VA examination is not 
necessary.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
submitted statements and buddy statements and she was 
provided an opportunity to set forth her contentions during 
the hearing before the undersigned Veterans Law Judge.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

New and material evidence having been submitted, the 
Veteran's claim for entitlement to service connection for a 
right hip disability is reopened.

Service connection for an acquired psychiatric disability is 
denied.
REMAND

The Veteran seeks service connection for a right hip, right 
leg, right foot, and lumbar spine disability, including as 
secondary to her service connected residuals of right 
ilioinguinal neurectomy.

The Veteran's STRs show that the Veteran was treated for her 
right hip, right leg, right foot, and lumbar spine during 
service.  Specifically, a STR dated August 1998 indicates 
that the Veteran had a pinched nerve that caused pain to 
radiate down the back of her leg to her knee.  The Veteran 
noted occasional numbness and tingling in her leg.  She 
stated that she did not experience the symptoms prior to her 
hernia repair.  A STR dated February 1999 indicates that the 
Veteran complained of right hip pain that was progressively 
worsening.  The Veteran also complained of right leg numbness 
with varying activity.  The diagnosis was right hip pain.  
STRs dated March 4, 1999, show that the Veteran complained of 
worsening right hip pain, status post right ilioinguinal 
neurectomy.  She was assessed as having right hip and back 
pain.  On March 8, 1999, the Veteran was treated for right 
hip pain.  On March 30, 1999, the Veteran was again treated 
for hip pain.  The Veteran had full range of motion of the 
hip with pain.  She had full range of motion of the trunk.  
The assessment was chronic right hip pain status post right 
ilioinguinal neurectomy.  In April 1999, the Veteran 
complained of right sided back pain.  

In March 1994, the Veteran sought treatment for a right foot 
disability.  She denied a history of direct trauma.  The 
diagnosis was plantar fasciitis.  An undated STR indicates 
that the Veteran sought treatment for a right foot 
disability.  The assessment was plantar fasciitis that could 
be secondary to shin splints.  The Veteran was treated in 
March, May, June and July 1994 for plantar fasciitis.  

The VA examination conducted in 2007 only addressed whether 
the Veteran's right hip, right leg, right foot and lumbar 
spine disabilities are secondary to the Veteran's service 
connected right ilioinguinal neurectomy.  The VA examiner did 
not address the STRs or whether the current disabilities had 
onset during active service.

Accordingly, the Board finds that a remand is necessary to 
obtain a new VA examination of the right hip, right leg, 
right foot, and lumbar spine so that the examiner can address 
whether these disabilities are directly related to the 
Veteran's active service.  See Bingham v. Principi, 421 F.3d 
1346, 1349 (Fed. Cir. 2005) (a service connection claim 
includes all theories under which service connection may be 
granted). 

In addition, the Veteran noted during her hearing before the 
Board that she is an employee at the Reno, Nevada VAMC where 
she had her VA examinations in 2007.  The Veteran asked that 
any subsequent VA examinations be scheduled at a VA facility 
other than her workplace.  Accordingly, as the initial VA 
examination for secondary service connection was conducted at 
the Veteran's place of employment, the Board finds that she 
should be afforded a new VA examination to determine whether 
her claimed disabilities are secondary to her service 
connected right ilioinguinal neurectomy at a neutral VA 
facility.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of her right hip, right leg, 
right foot and lumbar spine disabilities.  
The claims file and a copy of this remand 
must be provided to the examiner and the 
examiner should indicate his or her review 
of these items in the examination report.

The examiner should opine as to whether it 
is less likely than not (less than a 50 
percent probability), at least as likely 
as not (a 50 percent or greater 
probability), or more likely than not 
(greater than 50 percent probability) that 
the Veteran's right hip, right leg, right 
foot, and lumbar spine disabilities are 
related to or had onset during active 
service.

The examiner should opine as to whether it 
is less likely than not (less than a 50 
percent probability), at least as likely 
as not (a 50 percent or greater 
probability), or more likely than not 
(greater than 50 percent probability) that 
the Veteran's right hip, right leg, right 
foot, and lumbar spine disabilities are 
related to the Veteran's service connected 
residuals of the service connected right 
ilioinguinal neurectomy.

The examiner should address the service 
treatment records in the report.  A full 
rationale for all opinions should be 
provided.

2.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
Veteran and her representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


